~ :~
.;, '        245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
        ~____,_~~~~__..;,,~~~-'--~~~-~~~~-~~~~~~~
                                                                                                                                              Page I of I   6
                                                                                                                                                            •   11
                                                                                                                                                                Ii

                                              UNITED STATES DISTRICT COURT                                                                                      Ii
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                JUDGMENT IN A CRIMINAL CASE
                                         v.                                           (For Offenses Committed On or After November 1, 1987)


                                 Juan Sanchez-Carrera                                 Case Number: 3:19-mj-22191

                                                                                      Jose G Badillo
                                                                                      Defendant's Attorney


        REGISTRATION NO. 85490298                                                                                       MAY 3 1 2019
        THE DEFENDANT:                                                                                                                                          I
          pleaded guilty to count(s) ~l~of=-C=om=p.::la=in=t:__~-------'-----~s~o=u=fH:L~:~:~:&:1 ~:f:~s=1'J:~:2:~:::g:~ju~A~T1D:~
                                                                                                                                    1
        1:8'.1
        D was found guilty to couut(s)                                                                                 DEPUTY
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such couut(s), which involve the following offense(s):

        Title & Section                     Nature of Offense                                                           Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1

        D The defendant has been fouud not guilty on count(s)
                                                                                   -------------------
        0 Count(s)                                                                     dismissed on the motion of the United States.
                            -----------------~



                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                        6     TIME SERVED                          D _ _ _ _ _ _ _ _ _ _ days
                                                                                                                                                                 I
         1:8'.1Assessment: $10 WAIVED 1:8'.1 Fine: WAlVED
         12<:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                                                                                                                                                                 II
                                                                                                                                                                 I
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                              charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days .
        of any change of name, residence, or mailing address uutil all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, May 31, 2019
                                                                                    Date ofimposition of Sentence
                                                                                                                                                                 II
        Received / /
                        DUSM
                                J/
                             /)(---                                                 :Jvlicfiae{]. Seng
                                                                                    HONORABLE MICHAEL J. SENG
                                                                                    UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                       3:19-mj-22191
